UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1253



METRO MACHINE CORPORATION,

                                               Plaintiff - Appellant,

             versus


SMALL BUSINESS ADMINISTRATION; MICHAEL P.
MCHALE, In his official capacity as Associate
Administrator of HUBZone Program,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-838)


Submitted:    June 23, 2004                   Decided:   July 14, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas G. Johnson, Jr., Gary A. Bryant, WILLCOX & SAVAGE, Norfolk,
Virginia, for Appellant. Beverley E. Hazlewood, OFFICE OF GENERAL
COUNSEL, Washington, D.C.; Paul J. McNulty, United States Attorney,
Michael A. Rhine, Assistant United States Attorney, Norfolk,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Metro Machine Corporation (“Metro”) appeals the district

court’s order granting the Small Business Administration’s (“SBA”)

motion for summary judgment and denying Metro’s motion for summary

judgment     on     Metro’s   complaint      that   challenged   the   SBA’s

decertification      of   Metro   under   the   Historically   Underutilized

Business Zone program. Metro has moved for expedited consideration

of this appeal and waived oral argument.            We grant Metro’s motion

to expedite and affirm the judgment of the district court.

             We review the grant of summary judgment de novo. See

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).       Summary judgment is proper when there are no material

facts in dispute and the moving party is entitled to judgment as a

matter of law. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986).         The parties agreed before the district

court and on appeal that there are no material facts in dispute.

We have considered the thorough opinion of the district court, the

briefs of the parties, and the record.               Our review leaves us

convinced that the district court correctly analyzed the cross

motions for summary judgment and concluded that the SBA’s actions

were neither arbitrary, capricious, or otherwise contrary to law.

Accordingly, we affirm on the reasoning of the district court. See

Metro Mach. Corp. v. Small Bus. Admin., 305 F. Supp.2d 614 (E.D.

Va. 2004).



                                                                    AFFIRMED

                                     - 2 -